Opinion by
Tilson, J.
An examination of certain samples admitted in evidence showed that there is a plainly marked line of demarcation between the soles and the uppers. Based upon an examination of the samples and the record, the *218merchandise covered by protest 80472-K, described as item 23/4 “Embroidered Rayon Crocheted Baby Shoes,” and the merchandise covered by protests 80569-K and 81152-K, described as item 23/76 “Hand Knitted Woolen Baby Shoes.” was held properly dutiable at 35 percent under paragraph 1530 as claimed. Protests 83607-K, 83872-K, and 83-874-K, having been formally abandoned, were dismissed.